Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a pitch between each inner lead pattern increases or decreases linearly from a center of the inner lead pattern”, this suggests a single center but each pattern has its own center, thus it is assumed the Applicant means “a pitch between each inner lead pattern increases or decreases linearly from a center of the inner lead pattern groups ”.
Claim 32 recites “a pitch between each inner lead pattern increases exponentially from a center of the inner lead pattern” , this suggests a single center but each pattern has its own center,  thus it is assumed the Applicant means “a pitch between each inner lead pattern increases exponentially from a center of the inner lead pattern groups ”.
Allowable Subject Matter
Claims 21, 24, 25, 27, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20, 22, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20110169157 A1) hereafter referred to as Fan in view of Lin et al. (US 20110291272 A1) hereafter referred to as Lin.
In regard to claim 20 Fan teaches a semiconductor package [see Fig. 8, Fig. 2, Fig. 3 see paragraph 0017] comprising: 
a semiconductor chip [“bumped chip 220” see paragraph 0001 “semiconductor device”] ; 

a substrate [ “packaging substrate 210”]; and

    PNG
    media_image1.png
    708
    954
    media_image1.png
    Greyscale

inner lead pattern groups [see Fig. 2B, each concentric ring of “connecting pads 213” is a group ] formed on the substrate and respectively connected to [see Fig. 8] the bumps, each inner lead pattern group comprising inner lead patterns [“connecting pads 213”],
wherein a variable distance is applied [see paragraphs 0017-0021 “the substrate CTE compensation value is a linear direct proportion value so that the pitch between the connecting pads 213 gradually decreases as the distance from the central point 214 increases”] between respective inner lead pattern groups, and a same pitch is applied between respective inner lead patterns [pad spacing is constant within each group] in each inner lead pattern group.

Fan does not specifically teach that the substrate is a flexible film.
However interconnects on a chip in dielectric are standard chip design.
See Lin teaches see Figs. 1, 2, 74, 75 see paragraph 0037-0040, 0135 “semiconductor substrate 110 comprises a plurality of electronic devices 112” “thin film dielectric layers 122, 124 and 126” “thin film fine line metal layers 132, 134 and 136” “bumps 160a and 160b” “flexible substrate 510 comprises polymer layers 512 and 516, an adhesive layer 514 and multiple connecting circuit lines 520” “After the inner leads 522 of the flexible substrate 510 are bonded to the bumps 160 or 260, a polymer protector 530 covers”.
Thus it would be obvious to modify Fan to include flexible substrate and interlayer dielectric and interconnects connected to the bumps i.e. including that the substrate is a flexible film and that the chip is comprising interlayer insulating films formed on a substrate; metal interconnections disposed in the interlayer insulating film; that the bumps connected to the metal interconnections.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexible substrate allows more flexibility to connect chips together to form complex circuits bent into different shapes and that interconnects on a chip in dielectric are standard chip design and useful to interconnect a circuit and to connect the circuit to external circuit by the bumps.
In regard to claim 22 Fan and Lin as combined teaches wherein a pitch [this is true, see that only the packaging substrate 210 has variable spacing, see Fan paragraph 0018 “equal-pitch bumps 221 of the bumped chip 220”] between each bump is the same.

In regard to claim 26 Fan and Lin as combined teaches  further comprising outer lead pattern groups [see combination, see Fan paragraph 0019 “electrically connect the plated through holes 215 to external terminals for external electrical connections”] formed on the flexible film, each outer lead pattern group comprising outer lead patterns respectively connected to the inner lead patterns.

Claim 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120068350 A1) hereafter referred to as Kim in view of Lin.
In regard to claim 29 Kim teaches a semiconductor package [see Fig. 13B, Fig. 14] comprising:
a semiconductor chip [see paragraph 0124 “upper body 200' including a semiconductor chip may be mounted on the lower body 100' which may be used for a PCB”] ;
bumps [see Fig. 3 see paragraph 0083 “first upper connection structures 270a and 270b may include solder materials” “second upper connection structure 280 may include a solder material”] disposed on the semiconductor chip;
a substrate [see Fig. 11A “lower substrate 105 may include a multi-layered PCB having two to eight internal wiring layers (not shown) which may be electrically connected to each other. Accordingly, the lower conductive patterns 115, 117, 120, and 125 may be electrically connected to the conductive pads 110 through vias and/or internal wirings (not shown) within the lower substrate 105”] ;
an insulating layer [see it is a PCB i.e. it has insulator and conductor layers, see “lower insulating layer 135”] formed on an upper surface of the substrate ; and

wherein a pitch between each inner lead pattern increases or decreases [the pitch of 180 on either side is lower than the pitch of 170, 172, 174, 176] linearly [see 112 rejection, see that from the group of 17x in the middle to the group of 180 on either side, a linear equation can be fitted for the change in pitch, thus under broadest reasonable interpretation the limitation of “linearly” is satisfied ] from a center of the inner lead pattern.
Kim does not specifically teach that the substrate is a flexible film.
See Lin teaches see Figs. 1, 2, 74, 75 see paragraph 0037-0040, 0135 “semiconductor substrate 110 comprises a plurality of electronic devices 112” “bumps 160a and 160b” “flexible substrate 510 comprises polymer layers 512 and 516, an adhesive layer 514 and multiple connecting circuit lines 520” “After the inner leads 522 of the flexible substrate 510 are bonded to the bumps 160 or 260, a polymer protector 530 covers”.
Thus it would be obvious to modify Fan to include flexible substrate .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexible substrate allows more flexibility to connect chips together to form complex circuits bent into different shapes .
In regard to claim 31 Kim and Lin as combined teaches wherein the inner lead pattern groups are disposed to overlap [see Kim Fig. 13B, Fig. 14]  the semiconductor chip.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20070080456 A1) in view of Lin.

a semiconductor chip [200 see Fig. 2a see paragraph 0004, 0010 “semiconductor chip is disposed on a package to electrically connect with a circuit board” “a chip according to the present invention provides a conductive pads arrangement for a grid array package suitable to electrically connect to a circuit board” “FIG. 2a shows the bottom view of a grid array package 200 and FIG. 2b shows the top view of a circuit board 220 suitable to connect with the package 200”];
bumps [ “conductors 205 may be solder balls, contact pins, contact landings or conductive pads on the surface of the package 200”] disposed on the semiconductor chip; 
a substrate [“corresponding pad on the circuit board 220”]; and 
inner lead pattern groups [see Fig. 2a there are two groups Z2 and Z1] formed on the substrate and respectively connected to the bumps, each [“One of the conductive pads 225 in the projection region of the peripheral region Z1 of the package 200 is connected to other device through a conductive trace 221 extending toward the edge of the package 200 and the outer space.  The conductive pads 225 in the projection region of the inner region Z2 of the package 200 are respectively coupled to the other components through a conductive trace 222, a through hole 226 and an internal circuit of the circuit board 220”] inner lead pattern group comprising inner lead patterns,
wherein a pitch between each inner lead pattern increases [see Fig. 2a, see that pitch S1 is larger than pitch S2] exponentially [see 112 rejection, see that from the group of Z2 in the middle to the group of Z1 on either side, a exponential equation i.e. a∙ebx can be fitted for the change in pitch, thus under broadest reasonable interpretation the limitation of “exponentially ” is satisfied ] from a center of the inner lead pattern.
Chang does not specifically teach that the substrate is a flexible film, an insulating layer formed on an upper surface of the flexible film . 

Thus it would be obvious to modify Fan to include that the substrate is a flexible film, an insulating layer formed on an upper surface of the flexible film .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexible substrate allows more flexibility to connect chips together to form complex circuits bent into different shapes .
Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818